Case 8:21-mj-01632-TGW Document9 Filed 06/30/21 Page 1 of 1 PagelD 66

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CLERK'S MINUTES

CASE No. 8:21-mj-1632-TGW DATE: JUNE 30, 2021

HONORABLE THOMAS G. WILSON

UNITED STATES OF AMERICA AUSA PATRICK SCRUGGS

-V-

MICHAEL PERKINS CJA CHRISTOPHER DELAUGHTER
INTERPRETER: N/A TIME: 2:54-3:22 (28 min)

DEPUTY CLERK: DAWN SAUCIER COURTROOM 12A

COURT REPORTER: N/A TAPE: DIGITAL

PROCEEDING: RULE 5/32.1 INITIAL APPEARANCE

x

 

 

 

 

*s

 

ms

 

Defendant advised of charges in Complaint from the District of
Columbia (Case No. 1:21-mj-499)

Arrest Date: 6/30/2021
Court advises defendant of Rule 5 and Rule 20 rights and charges
Court advises government of Due Process obligations under Brady v.

Maryland
Identity hearing and preliminary hearing waived

Financial affidavit submitted. CJA appointed for today’s hearing.

 

 

x

Bond/Detention :

Government: Requests detention as danger to the community and
risk of flight; presumption applies; assaulted law enforcement
officer with a flag pole; facing two to three years imprisonment
on assault charge

Defendant: Reserves on a detention hearing in this district.
Court: Defendant to be detained on the basis of the presumption
but reserving to the defendant the right to have the matter of bail
reconsidered on the filing of an appropriate motion.

Defendant remanded to custody of U.S. Marshal
